Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed October 22, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 16, filed January 19, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Kiode in view of Chang and Hayata) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kiode, Chang, and Lo Nero, as shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is “software per se” as the control program is claimed without a structural limitation (see MPEP 2106.03 – “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The control program has no structural limitation (“software per se”), so it is unclear how the control program can relate to the structures and steps in the body of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1-2, 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiode et al. (US 20150374344 A1, published December 31, 2015) in view of Chang et al. (US 20130310690 A1, published November 21, 2013) and Lo Nero et al. (EP 1876567 A1, published September 1, 2008), hereinafter referred to as Kiode, Chang, and Lo Nero, respectively. 
Regarding claim 1, Koide teaches an ultrasound diagnostic apparatus (Fig. 1, ultrasonic diagnostic apparatus 1), comprising: 
an ultrasound probe that transmits and receives ultrasound waves to and from a subject in three dimensional space (Fig. 1; see pg. 3, col. 1, para. 0043 — “...a skilled operator performs an ultrasonic scan on a specified region in a subject P by the ultrasonic probe 2.”; see pg. 2, col. 1, para. 0034 — “The calculation of the information on a position enables information on positions of ultrasonic scan planes by the ultrasonic probe 2 to be identified in the 3D space coordinate system.”); 
a position sensor that detects the position of the ultrasound probe in three dimensional space (Fig. 1-2; ; see pg. 2, col. 1, para. 0031 — “The ultrasonic probe 2 is provided with a magnetic sensor 10...”; see pg. 2, col. 1, para. 0034 — “...the position identifying section 51 calculates information on a position of an echo signal in the 3D space coordinate system based on the information on a probe position.”); and 
a processor in which echo signals of the ultrasound waves received by the ultrasound probe and signals from the position sensor are input (Fig. 1, display processing section 5 receiving data from echo data processing section 4 and detection signals from the probe sensor 10); 
wherein the processor is configured to: 
create a first ultrasound image based on the echo signals obtained by transmitting and receiving the ultrasound waves at a first scanning surface by the ultrasound probe (Fig. 2; see pg. 2, col. 2, para. 0037 — “The image display control section 53 also displays a first image G1 representing positions of first scan planes SP1 at certain intervals of time in the display section 6...”); 
create a second ultrasound image based on the echo signals obtained by transmitting and receiving the ultrasound waves at a second scanning surface by the ultrasound probe (Fig. 2; see pg. 3, col. 2, para. 0050-0051 — “Once the first image G1 has been displayed, the second operator OP2 performs transmission/reception of ultrasound for a plurality of scan planes in the 3D region while moving the ultrasonic probe 2...The image display control section 53 displays in the display section 6 a second image G2 representing positions of the second scan planes SP2 at certain intervals of time t, the second scan plane having its position changing associated with movement of the ultrasonic probe 2...” with second image G2 equated to a second ultrasound image, and second scanning surface equated to second scan planes SP2); and 
determine, based on the signals from the position sensor, whether or not the first scanning surface and the second scanning surface are separated by a required distance (see pg. 5, col. 2, para. 0074 — “The threshold Dth is set to a value such that a distance between the first scan plane SP1 and second scan plane SP2 corresponding in time to each other is not too large...”). 

extract a first region wherein the signal strength of the echo signals in the first ultrasound image is less than or equal to a threshold; 
extract a second region wherein the signal strength of the echo signals in the second ultrasound image is less than or equal to a threshold; 
determine whether or not the first region and the second region configure the same three dimensional region across the first scanning surface and the second scanning surface; 
perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface; and
perform control for notifying the information. 
Whereas, Chiang, in the same field of endeavor, teaches: 
extract a first region wherein the signal strength of the echo signals in a first ultrasound image is less than or equal to a threshold (Fig. 5; see pg. 4, col. 1, para. 0054 — “Regions on the breast ultrasound images 121 with average pixel values (such as the average grey scale value or the average chroma value) higher than the color threshold value 232 are classified as lighter regions or regions with softer elasticity while regions on the breast ultrasound images 121 with average pixel values lower than the color threshold value 232 are classified as darker regions or regions with harder elasticity.” so the threshold is equated the color threshold value, and the signal strength of the echo signals is equated to the average pixel values of the breast ultrasound image, so a first region where the average pixel value (signal strength) is less than the color threshold value can be extracted in a first breast ultrasound image); and
extract a second region wherein the signal strength of the echo signals in a second ultrasound image is less than or equal to a threshold (Fig. 5; see pg. 4, col. 1, para. 0054 — “Regions on 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first ultrasound image and the second ultrasound image, as disclosed in Koide, by extracting a first region wherein the signal strength of the echo signals in a first ultrasound image is less than or equal to a threshold, and extract a second region wherein the signal strength of the echo signals in a second ultrasound image is less than or equal to a threshold, as disclosed in Chang. One of ordinary skill in the art would have been motivated to make this modification in order to alert the doctor of the suspicious tumor after identifying the suspicious tumor ultrasound image from the continuous breast ultrasound images, as taught in Chang (see pg. 3, col. 1, para. 0046). 
Kiode in view of Chang does not explicitly teach:
determine whether or not the first region and the second region configure the same three dimensional region across the first scanning surface and the second scanning surface; 
perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface; and
perform control for notifying the information. 
Whereas, Lo Nero, in the same field of endeavor, teaches: 
determine whether or not the first region and the second region configure the same three dimensional region across the first scanning surface and the second scanning surface (Fig. 11; see para. 0020 – “The tracking of the border, i.e. of the trace of pixels is carried out along the space-time image using a cross-correlation procedure of the pixel column in the space-time image corresponding to a first image frame with the pixel column in the space-time image corresponding to a successive image frame of the sequence of image frames.” Where cross correlating the pixel column of a first image and cross correlating the pixel column in a successive image is equated to determining whether the first region and second regions (pixel columns) configure the same 3D region across the first scanning surface (first image frame) and second scanning surface (second image frame)); 
perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface (Fig. 11, displaying image of left ventricle with transmural cuts (scanning surfaces); see pg. 11, para. 0120 – “The pixels taken along each transmural line are placed in columns, each column corresponding to one frame of the sequence of images.”; see para. 0065 – “Eventually, the found borders information will be used to evaluated some geometric properties, like volume, area, or sizes, of the organ.”); and 
perform control for notifying the information (see para. 0065 – “Eventually, the found borders information will be used to evaluated some geometric properties, like volume, area, or sizes, of the organ.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kiode in view of Chang, by having the processor determine whether or not the first region and the second region configure the same three dimensional region across the first scanning surface and the second scanning surface, perform, based on 
Furthermore, regarding claim 2, Kiode further teaches wherein the processor is configured to: 
set the second scanning surface in which the extraction of the second region has been performed as the first scanning surface (Fig. 13, so the second scan plane SP2B could be considered the first scanning surface, the first scan plane SP1B could be considered the second scanning surface; see pg. 5, col. 2, para. 0074 — “The threshold Dth is set to a value such that a distance between the first scan plane SP1 and second scan plane SP2 corresponding in time to each other is not too large...”); 
each time the ultrasound waves are newly transmitted and received in the second scanning surface, determine whether or not the first scanning surface and a newly obtained second scanning surface have the required distance (Fig. 13; see pg. 5, col. 2, para. 0074 — “The threshold Dth is set to a value such that a distance between the first scan plane SP1 and second scan plane SP2 corresponding in time to each other is not too large...”), and 
Lo Nero further teaches:
extract the second region (Fig. 11; see para. 0020 – “The tracking of the border, i.e. of the trace of pixels is carried out along the space-time image using a cross-correlation procedure of the pixel column in the space-time image corresponding to a first image frame with the pixel column in the space-time image corresponding to a successive image frame of the 
determine whether or not to configure the same three dimensional region (Fig. 11; see para. 0020 – “The tracking of the border, i.e. of the trace of pixels is carried out along the space-time image using a cross-correlation procedure of the pixel column in the space-time image corresponding to a first image frame with the pixel column in the space-time image corresponding to a successive image frame of the sequence of image frames.” Where the cross correlation determines if the three dimensional region is the same in consecutive images); and 
control the creation of information and notification of the information (see para. 0065 – “Eventually, the found borders information will be used to evaluated some geometric properties, like volume, area, or sizes, of the organ.”).
	Furthermore, regarding claim 5, Kiode further teaches wherein the processor obtains, as the information, the total number of the first scanning surface and the second scanning surface across which the same three dimensional region straddles based on the determination result of whether or not to configure the same three dimensional region (Fig. 10; see pg. 5, col. 2, para. 0075 — “The evaluating section54 decides whether the identified number N of the scan planes is equal to or greater than a specified threshold Nth or not.”).
	Furthermore, regarding claim 8, Lo Nero further teaches an apparatus comprising a display, wherein the processor notifies the information by displaying an image on the display in accordance with the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface (Fig. 11, displaying image of left ventricle with transmural cuts (scanning surfaces); see pg. 11, para. 0120 – “The pixels taken along each transmural line are placed in columns, each column corresponding to one frame of the sequence of images.”; see para. 0065 – “Eventually, the 
Furthermore, regarding claim 9, Chang further teaches wherein the processor performs control to display the second ultrasound image on the display and still display the image in the second region in the second ultrasound image (Fig. 5; see pg. 4, col. 1, para. 0054 — “Regions on the breast ultrasound images 121 with average pixel values (such as the average grey scale value or the average chroma value) higher than the color threshold value 232 are classified as lighter regions or regions with softer elasticity while regions on the breast ultrasound images 121 with average pixel values lower than the color threshold value 232 are classified as darker regions or regions with harder elasticity.”). 
Furthermore, regarding claim 10, Lo Nero further teaches the processor applies the same identification information to the first region and the second region configuring the same three dimensional region (Fig. 11, displaying image of left ventricle with transmural cuts (scanning surfaces); see pg. 11, para. 0120 – “The pixels taken along each transmural line are placed in columns, each column corresponding to one frame of the sequence of images.” Where the identification information is equated to the transmural cuts displayed in the image of the left ventricle). 
Furthermore, regarding claim 11, Kiode further teaches wherein the ultrasound image obtained in the second scanning surface is a real time ultrasound image (see pg. 3, col. 2, para. 0053 — “...real-time information on positions of the second scan planes SP2 identified by the position identifying section 51.”).
Furthermore, regarding claim 12, Kiode further teaches wherein the processor determines whether or not the distance between at least one point in the first scanning surface and at least one point in the second scanning surface has the required distance (see pg. 5, col. 2,para. 0074 — “The threshold Dth is set to a value such that a distance between the first scan plane SP1 and second scan plane SP2 corresponding in time to each other is not too large...”).


Regarding claim 13, Kiode teaches a control program for an ultrasound diagnostic apparatus (Fig. 1; see pg. 2, col. 2, para. 0039 — “The control section 8 is a processor such as a CPU (Central Processing Unit). The control section 8 loads thereon a program stored in the storage section 9 and controls several sections in the ultrasonic diagnostic apparatus 1.”), comprising: 
an ultrasound probe that transmits and receives ultrasound waves to and from a subject in three dimensional space (Fig. 1; see pg. 3, col. 1, para. 0043 — “...a skilled operator performs an ultrasonic scan on a specified region in a subject P by the ultrasonic probe 2.”; see pg. 2, col. 1, para. 0034 — “The calculation of the information on a position enables information on positions of ultrasonic scan planes by the ultrasonic probe 2 to be identified in the 3D space coordinate system.”); 
a position sensor that detects the position of the ultrasound probe in three dimensional space (Fig. 1-2; see pg. 2, col. 1, para. 0031 — “The ultrasonic probe 2 is provided with a magnetic sensor 10...”; see pg. 2, col. 1, para. 0034 — “...the position identifying section 51 calculates information on a position of an echo signal in the 3D space coordinate system based on the information on a probe position.”); and 
a processor in which echo signals of the ultrasound waves received by the ultrasound probe and signals from the position sensor are input (Fig. 1, display processing section 5 receiving data from echo data processing section 4 and detection signals from the probe sensor 10); 
wherein the processor is configured to
create a first ultrasound image based on the echo signals obtained by transmitting and receiving the ultrasound waves at a first scanning surface by the ultrasound probe (Fig. 2; see pg. 2, col. 2, para. 0037 — “The image display control section 53 also 
create a second ultrasound image based on the echo signals obtained by transmitting and receiving the ultrasound waves at a second scanning surface by the ultrasound probe (Fig. 2; see pg. 3, col. 2, para. 0050-0051 — “Once the first image G1 has been displayed, the second operator OP2 performs transmission/reception of ultrasound for a plurality of scan planes in the 3D region while moving the ultrasonic probe 2...The image display control section 53 displays in the display section 6 a second image G2 representing positions of the second scan planes SP2 at certain intervals of time t, the second scan plane having its position changing associated with movement of the ultrasonic probe 2...” with second image G2 equated to a second ultrasound image, and second scanning surface equated to second scan planes SP2); 
determine, based on the signals from the position sensor, whether or not the first scanning surface and the second scanning surface are separated by a required distance (see pg. 5, col. 2, para. 0074 — “The threshold Dth is set to a value such that a distance between the first scan plane SP1 and second scan plane SP2 corresponding in time to each other is not too large...”).
Kiode does not explicitly teach: 
extract a first region wherein the signal strength of the echo signals in the first ultrasound image is less than or equal to a threshold; 
extract a second region wherein the signal strength of the echo signals in the second ultrasound image is less than or equal to a threshold; 
determine whether or not the first region and the second region constitute the same three dimensional region across the first scanning surface and the second scanning surface; 
perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface; and
perform control for notifying the information. 
Whereas, Chang, in the same field of endeavor, teaches: 
extract a first region wherein the signal strength of the echo signals in the first ultrasound image is less than or equal to a threshold (Fig. 5; see pg. 4, col. 1, para. 0054 — “Regions on the breast ultrasound images 121 with average pixel values (such as the average grey scale value or the average chroma value) higher than the color threshold value 232 are classified as lighter regions or regions with softer elasticity while regions on the breast ultrasound images 121 with average pixel values lower than the color threshold value 232 are classified as darker regions or regions with harder elasticity.” so the threshold is equated the color threshold value, and the signal strength of the echo signals is equated to the average pixel values of the breast ultrasound image); and 
extract a second region wherein the signal strength of the echo signals in the second ultrasound image is less than or equal to a threshold (Fig. 5; see pg. 4, col. 1, para. 0054 — “Regions on the breast ultrasound images 121 with average pixel values (such as the average grey scale value or the average chroma value) higher than the color threshold value 232 are classified as lighter regions or regions with softer elasticity while regions on the breast ultrasound images 121 with average pixel values lower than the color threshold value 232 are classified as darker regions or regions with harder elasticity.” so the threshold is equated the color threshold value, and the signal strength of the echo signals is equated to the average pixel values of the breast ultrasound image).

Kiode in view of Chang does not explicitly teach: 
determine whether or not the first region and the second region constitute the same three dimensional region across the first scanning surface and the second scanning surface; 
perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface; and
perform control for notifying the information.
Whereas, Lo Nero, in the same field of endeavor, teaches: 
determine whether or not the first region and the second region constitue the same three dimensional region across the first scanning surface and the second scanning surface (Fig. 11; see para. 0020 – “The tracking of the border, i.e. of the trace of pixels is carried out along the space-time image using a cross-correlation procedure of the pixel column in the space-time image corresponding to a first image frame with the pixel column in the space-time image corresponding to a successive image frame of the sequence of image frames.” Where cross correlating the pixel column of a first image and cross correlating the pixel column in a successive image is equated to determining whether the first region and second regions (pixel 
perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface (Fig. 11, displaying image of left ventricle with transmural cuts (scanning surfaces); see pg. 11, para. 0120 – “The pixels taken along each transmural line are placed in columns, each column corresponding to one frame of the sequence of images.”; see para. 0065 – “Eventually, the found borders information will be used to evaluated some geometric properties, like volume, area, or sizes, of the organ.”); and 
perform control for notifying the information (see para. 0065 – “Eventually, the found borders information will be used to evaluated some geometric properties, like volume, area, or sizes, of the organ.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kiode in view of Chang, by having the processor determine whether or not the first region and the second region configure the same three dimensional region across the first scanning surface and the second scanning surface, perform, based on the determination result, processing to obtain information representing the size of the three dimensional region in the direction intersecting the first scanning surface and the second scanning surface, and perform control for notifying the information, as disclosed in Lo Nero. One of ordinary skill in the art would have been motivated to make this modification in order to where the geometry of the border line drawn does not require any kind of special reference points to be tracked a priori, as taught in Lo Nero (see para. 0021). 

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiode in view of Chang and Lo Nero, as applied to claim 2 above, and in further view of Patil et al. (US 20190029651 A1, published January 31, 2019), hereinafter referred to as Patil. 
Regarding claim 3, Kiode in view of Chang and Lo Nero teaches all of the elements disclosed in claim 2 above. 
Kiode in view of Chang and Lo Nero does not explicitly teach wherein the processor obtains, as the information, the sum of sizes of each of the first region and the second region determined to configure the same three dimensional region. 
Whereas, Patil, in the same field of endeavor, teaches wherein the processor obtains, as the information, the sum of sizes of each of the first region and the second region determined to configure the same three dimensional region (see pg. 2, col. 2, para. 0021 - “The algorithm used to estimate the frame-to-frame displacements also produces a quality metric for the displacement estimates. This metric may take the form of the local normalized cross correlation coefficient from a correlation of the successive pixel data.”; see pg. 3, col. 2, para. 0028 — “FIG. 2 illustrates a useful way of organizing the image data in frame memory 30, which in this example is that of a corner turning memory. A corner turning memory is typically used to store echo data used for Doppler processing as it organizes the data in rows of common spatial locations, across which temporally different samples are stored. Thus, each row of data comprises an ensemble of data for a spatial location (pixel) which may be Fourier processed to yield a Doppler estimate.” so the sum of sizes (number of pixels in each region) is equated to the common spatial locations (pixels) from each frame). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kiode in view of Chang and Hayata, by having the processor obtain the sum of sizes of each of the first region and the second region, as disclosed in Patil. One of ordinary skill in the art would have been motivated to make this modification in 
Furthermore, regarding claim 4, Patil further teaches an apparatus comprising a memory that stores the sum for each of the same three dimensional regions, wherein the processor is configured to obtain, as the information, the addition result from adding the size of a second region extracted at the newly obtained second scanning surface plus the sum stored in the memory for the three dimensional region comprising the second region (see pg. 2, col. 2, para. 0021 — “The algorithm used to estimate the frame-to-frame displacements also produces a quality metric for the displacement estimates. This metric may take the form of the local normalized cross correlation coefficient from a correlation of the successive pixel data.”; see pg. 3, col. 2, para. 0028 — “FIG. 2 illustrates a useful way of organizing the image data in frame memory 30, which in this example is that of a corner turning memory. A corner turning memory is typically used to store echo data used for Doppler processing as it organizes the data in rows of common spatial locations, across which temporally different samples are stored. Thus, each row of data comprises an ensemble of data for a spatial location (pixel) which may be Fourier processed to yield a Doppler estimate.” so the common spatial locations (pixels) from each frame is stored in a memory as a row, so a new frame would add a new row to the memory). 
Furthermore, regarding claim 6, Patil further teaches wherein the processor determines that the first region and the second region having common pixels in the first ultrasound image and the second ultrasound image configure the same three dimensional region (see pg. 2, col. 2, para. 0021 — “The algorithm used to estimate the frame-to-frame displacements also produces a quality metric for the displacement estimates. This metric may take the form of the local normalized cross correlation coefficient from a correlation of the successive pixel data.”). 
Furthermore, regarding claim 7, Patil further teaches an apparatus comprising a memory that stores the position of the first region in the first ultrasound image, wherein the processor reads the 
The motivation for claims 4 and 6-7 was shown previously in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793